                     Case 18-17321-btb              Doc 6      Entered 12/16/18 21:59:53                Page 1 of 3
                                               United States Bankruptcy Court
                                                    District of Nevada
In re:                                                                                                     Case No. 18-17321-btb
CAROL THATCHER                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0978-2                  User: pereaeg                      Page 1 of 1                          Date Rcvd: Dec 14, 2018
                                      Form ID: ndef7i                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 16, 2018.
db             +CAROL THATCHER,   401 Honeysuckle St,   Mesquite, NV 89027-4126

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 16, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 14, 2018 at the address(es) listed below:
              LENARD E. SCHWARTZER   trustee@s-mlaw.com, lbenson@s-mlaw.com,nv17@ecfcbis.com,
               les@trustesolutions.net
              THOMAS STAFFORD, II    on behalf of Debtor CAROL THATCHER TStafford@1Legaleyellc.com
              U.S. TRUSTEE - LV - 7    USTPRegion17.LV.ECF@usdoj.gov
                                                                                            TOTAL: 3
               Case 18-17321-btb            Doc 6      Entered 12/16/18 21:59:53            Page 2 of 3
NVB 1007−1 (Rev. 8/16)


                                UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEVADA


 IN RE:                                                          BK−18−17321−btb
                                                                 CHAPTER 7
 CAROL THATCHER

                                     Debtor(s)                   NOTICE OF INCOMPLETE
                                                                 AND/OR DEFICIENT FILING




NOTICE IS GIVEN that the above debtor(s) filed a voluntary petition on 12/13/18. Pursuant to the Federal Rules of
Bankruptcy Procedure and the Local Rules for the District of Nevada, the Clerk has noted deficiencies to the petition
and/or schedules and statements of this debtor(s) as listed below. This Notice advises the debtor(s) of deficiencies
noted by the Clerk in the filing of the Voluntary Petition and related documents. This Notice does not cover all duties
and requirements a debtor must perform, and there may be other deficiencies not noted below. Failure to cure the
deficiencies within the time allowed by law or by an extension granted by court order may result in the
dismissal of this case.


SCHEDULES, STATEMENTS AND CERTIFICATIONS:

   *      The following schedules, required pursuant to Fed. R. Bankr. P. 1007 and LR 1007, were not filed with
          the Voluntary Petition:
            *       Declaration About an Individual Debtor's Schedules (Official Form 106Dec)
            *       Summary of Your Assets and Liabilities and Certain Statistical Information (28 U.S.C. Section
                    159) (Official Form 106Sum)
            *       Schedule A/B: Property (Official Form 106A/B)
            *       Schedule C: Property You Claim as Exempt (Official Form 106C)
            *       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
            *       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
            *       Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G)
            *       Schedule H: Your Codebtors (Official Form 106H)
            *       Schedule I: Your Income (Official Form 106I)
            *       Schedule J: Your Expenses (Official Form 106J)
   *      The Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107), required
          pursuant to Fed. R. Bankr. P. 1007(b) and (c), was not filed with the Voluntary Petition.
   *      The Statement of Intention for Individuals Filing Under Chapter 7 (Official Form 108), required pursuant
          to Fed. R. Bankr. P. 1007(b)(2) and 11 U.S.C. Section 521(a)(2), was not filed with the Voluntary
          Petition.


DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S):

   *      Pursuant to Fed. R. Bankr. P. 2016(b), the attorney for the debtor(s) has failed to file a Disclosure of
          Compensation (Form 2030) as required by 11 U.S.C. Section 329.


LIST OF CREDITORS:
             Case 18-17321-btb           Doc 6      Entered 12/16/18 21:59:53            Page 3 of 3
   *    Pursuant to LR 1007(b), the debtor/debtor's attorney failed to enter the names and addresses of all
        creditors of the debtor(s) into the court's electronic case filing system.


STATEMENT OF SOCIAL SECURITY NUMBER/TAX IDENTIFICATION NUMBER:

   *    Pursuant to Fed. R. Bankr. P. 1007(f), the debtor(s) has failed to file a verified Statement About Your
        Social Security Numbers (Official Form 121).


STATEMENT OF CURRENT MONTHLY INCOME AND MEANS TEST CALCULATION − INDIVIDUALS
ONLY:

   *    The Chapter 7 Statement of Your Current Monthly Income and/or Statement of Exemption from
        Presumption of Abuse Under Section 707(b)(2) and/or Chapter 7 Means Test Calculation (Forms
        122A−1, 122A−1Supp and 122A−2), required pursuant to Fed. R. Bankr. P. 1007(b)(4) and (c), were not
        filed at the same time as the Voluntary Petition.


CERTIFICATION OF CREDIT COUNSELING:

   *    The Voluntary Petition indicates that credit counseling was obtained by the debtor(s), but the Certificate
        of Credit Counseling and any Debt Repayment Plan pursuant to Fed. R. Bankr. P. 1007 and 11 U.S.C.
        Section 521(b) was not filed.


DECLARATION RE: ELECTRONIC FILING:

   *    The debtor(s) failed to file a Declaration under penalty of perjury re: Electronic Filing pursuant to LR
        5005, and Electronic Filing Procedures, or has failed to include a proper electronic signature in
        compliance with Fed. R. Bankr. P. 9011(a) and LR 5005.



NOTICE IS FURTHER GIVEN that the Federal Rules of Bankruptcy Procedure, Local Rules and Electronic Filing
Procedures are available on the court's web site at http://www.nvb.uscourts.gov.



Dated: 12/14/18


                                                           Mary A. Schott
                                                           Clerk of Court
